DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Abstract and Specification filed on 03/16/2020 has been entered by the Examiner. 
Claim Rejections - 35 USC § 112
Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the subject matter of the motor vehicle adjusting device claim is not apparent given this formation of the claim. A motor vehicle adjustment device could for example be a control system, a transmission, a clutch, a shifting system etc.
The other features of claim 1 such as the drive axle, functional element, intermediate element, second functional element etc. also does not clarify which subject matter of a vehicle is to be defined.
In addition, a more precise definition of the terms used in the claim cannot be found in the description; for example, the description states the following with regard to the feature of a functional element (quoted from page 19, lines 24-25): “For the present invention, a functional element 3, 5 is to be understood as any type of component that adopts a function in a motor vehicle.”
However, nonfunctional components are clearly not installed in a motor vehicle. Consequently, a comprehensive search would have to cover all of the components of a motor vehicle.
Given this fact, it is apparent that any relevant and exhaustive search would have to address an unmanageable and arbitrary number of documents and evidence from automotive engineering.
This constitutes an unreasonable amount of effort which would prohibit a relevant search from being performed. Moreover, it violates the principle of legal certainty for third parties and the interested public who would be unable to derive a clear understanding of the subject matter that is to be, or can be, subject projection. 
The same defects affect claims 2-12 for the same reason. Consequently, the search must be correspondingly restricted. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-26, as understood, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by PCT reference WO 2012/066047 A1. 
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

PCT reference WO 2012/066047 A1 discloses a motor vehicle adjustment device, wherein the first functional element is designed as a covering flap 13, and the second functional element is designed as a camera or the camera mount 15, wherein the cover flap, when in the initial position, protectively covers the camera or the camera mount 15 from an external environment, and the camera or the camera mount 15, when in the initial position, is arranged to protected behind the cover flap 13, and wherein the cover flap 13, when in the end position, is arranged to release a receiving region for the camera 13, (see Figure 3), and the camera or the camera mount, when in the end position, is arranged in the receiving region. 
Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612